                                       Case 3:16-cr-00251-WHA Document 156 Filed 04/22/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   UNITED STATES OF AMERICA,
                                   9                    Plaintiff,                           No. CR 16-00251-1 WHA

                                  10             v.

                                  11   LAMAR JOHNSON,                                        ORDER RE RENEWED MOTION
                                                                                             FOR COMPASSIONATE RELEASE
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14        This is a renewed motion for compassionate release following Lamar Johnson’s first

                                  15   motion in the summer of 2020. Mr. Johnson filed the instant motion in January 2021 and had

                                  16   not yet exhausted his administrative relief for this motion. After a continuance, he now has

                                  17   exhausted his administrative remedies (Dkt. No. 142 Exh. A).

                                  18        This order follows full briefing and several hearings. To the following extent, the motion

                                  19   is GRANTED.

                                  20        Under 18 U.S.C. § 3582(c)(1)(A)(i), a district court may modify a term of imprisonment:

                                  21                  upon motion of the Director of the Bureau of Prisons, or upon
                                                      motion of the defendant after the defendant has fully exhausted all
                                  22                  administrative rights to appeal a failure of [BOP] to bring a motion
                                                      on the defendant's behalf or the lapse of 30 days from the receipt of
                                  23                  such a request by the warden of the defendant's facility, whichever is
                                                      earlier.
                                  24

                                  25   Defendant (through counsel) mailed a request for compassionate release to the Bureau of

                                  26   Prisons warden in April 2020. A response indicated that the BOP would not move for release

                                  27   on Mr. Johnson’s behalf. Thus, the undersigned has the authority to rule on the underlying

                                  28   motion.
                                       Case 3:16-cr-00251-WHA Document 156 Filed 04/22/21 Page 2 of 4




                                   1         In determining whether to modify a term of imprisonment, courts must find that

                                   2   “extraordinary and compelling reasons warrant such a reduction,” “and that such a reduction is

                                   3   consistent with applicable policy statements issued by the Sentencing Commission.” Ibid. Our

                                   4   court of appeals recently found, however, that there is no currently-applicable policy statement

                                   5   issued by the Sentencing Commission. See USA v. Aruda, No. 20-10245, D.C. No. 1:14-cr-

                                   6   00577 (April 8, 2021).

                                   7         Following a bench trial in 2017, Mr. Johnson received a 94-month sentence for

                                   8   possession of drugs and firearms offenses. He committed serious crimes. For example, when

                                   9   officers arrested him, he was wearing a bulletproof vest, with a handgun and various illegal

                                  10   drugs in his car.

                                  11         His projected release date is now April 25, 2023. The defense calculates that Mr.

                                  12   Johnson has served approximately 55 months. This amounts to a little less than 70% of 82
Northern District of California
 United States District Court




                                  13   months, which is his total sentence adjusted for good time credits. He remains housed at FCI

                                  14   Terminal Island.

                                  15         Mr. Johnson has neither received a COVID-19 vaccine nor had COVID-19. The

                                  16   government has learned that the Bureau of Prisons cannot now guarantee when Mr. Johnson

                                  17   will be offered a vaccine. Mr. Johnson is 46 years old, with asthma and obesity. The

                                  18   government admits that he weighed 220 pounds on December 29, 2020, which means his most

                                  19   recent body mass index was 31.57 (Opp. at 3). Under the CDC’s most recent guidance, a BMI

                                  20   of 30 or higher presents an “increase risk of severe illness from the virus that causes COVID-

                                  21   19.” See Centers for Disease Control and Prevention, People with Certain Medical Conditions

                                  22   (Mar. 15, 2021) https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

                                  23   with-medical-conditions.html. Therefore, he remains vulnerable to COVID-19. Mr. Johnson

                                  24   has committed to getting the vaccine immediately upon release.

                                  25         Other changed conditions also support granting Mr. Johnson’s renewed motion: first,

                                  26   two of his prior felonies have been reduced to misdemeanors, reducing what would now be his

                                  27   guidelines range; second, he has served “hard time” by reason of the COVID-19 pandemic;

                                  28
                                                                                      2
                                       Case 3:16-cr-00251-WHA Document 156 Filed 04/22/21 Page 3 of 4




                                   1   and third, he has used his in-custody time productively and has a support plan in place for

                                   2   release.

                                   3         Specifically, Mr. Johnson’s criminal history score was twelve at the time of sentencing

                                   4   (the Guidelines’ range at sentencing was 100–125 months). Six of those criminal history

                                   5   points stemmed from two marijuana offenses dating from the 1990s. Their recent reduction to

                                   6   misdemeanors reduces their value for his criminal history score from three to two, per

                                   7   misdemeanor. In addition, one of the convictions exceeded ten years in age at the time of

                                   8   sentencing, so had it been reduced at the time of sentencing, it would have dropped off for

                                   9   purposes of the criminal history score. To repeat, the reduction did not occur until after

                                  10   sentencing. If it had occurred before sentencing, his total criminal history at that time would

                                  11   have been eight and the Guidelines range would be 84–105 months.

                                  12         The prior denial of compassionate release concerned public safety, an issue which Mr.
Northern District of California
 United States District Court




                                  13   Johnson has materially addressed. To that point, Mr. Johnson has provided new information

                                  14   about work during his time in custody. Mr. Johnson spent one year working outside the

                                  15   institution, which caused the BOP to reduce his custody level. He has been working in the

                                  16   UNICOR recycling program and building employment skills, including a forklift driver

                                  17   certification, classes in electrical work, and carpentry. He has also taken various classes

                                  18   geared at substance abuse and anger management. These post-sentencing considerations weigh

                                  19   on the extraordinary and compelling circumstances, which here justify release.

                                  20         Mr. Johnson’s partner, adult son, and aunt reside in Oklahoma. The grant of

                                  21   compassionate release is conditioned upon his living in Oklahoma upon release. Extraordinary

                                  22   and compelling reasons support his compassionate release, which is now GRANTED.

                                  23         Mr. Johnson shall be released immediately. The judgment in this case is hereby modified

                                  24   so that Mr. Johnson’s conditions of release shall include these additional conditions of

                                  25   supervised release:

                                  26       1. You must reside in Oklahoma at the residence previously-approved by the probation

                                  27              department.

                                  28
                                                                                       3
                                       Case 3:16-cr-00251-WHA Document 156 Filed 04/22/21 Page 4 of 4




                                   1       2. You must not be in the vicinity of California, and specifically you must not be in the

                                   2          vicinity of East Palo Alto, California, unless otherwise approved by the probation

                                   3          office in advance.

                                   4       3. You must provide the probation officer with proof of COVID-19 vaccination record

                                   5          card within 21 days of arrival in Oklahoma.

                                   6

                                   7

                                   8        IT IS SO ORDERED.

                                   9

                                  10   Dated: April 22, 2021.

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                             WILLIAM ALSUP
                                  13                                                         UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
